
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1



SUBSCRIPTION AGREEMENT


    THIS Subscription Agreement is made as of this 31st day of August, 2001
between Intraware, Inc., a corporation organized under the laws of the State of
Delaware with offices at 25 Orinda Way, Suite 101, Orinda, California 94563 (the
"Company"), and the undersigned (the "Subscriber", and together with each of the
other subscribers in the Offering (defined below), the "Subscribers").

    WHEREAS, the Company desires to issue a minimum of 60 (the "Minimum
Offering") and a maximum of 70 units (including fractions thereof) (the "Maximum
Offering") (such units, the "Units") in a bridge financing (the "Offering"),
each Unit consisting of (a) $100,000 principal amount of 8% senior secured
promissory notes (the "Notes"), the form of which is attached to this
Subscription Agreement as Exhibit A, and (ii) warrants (the "Warrants") to
purchase 100,000 shares of the Company's common stock, $.0001 par value (the
"Common Stock"), subject to the redemption provisions set forth in the Warrant,
the form of which is attached to this Subscription Agreement as Exhibit B; and

    WHEREAS, Commonwealth Associates, L.P. is acting as placement agent (the
"Placement Agent") in the Offering pursuant to a Placement Agency Agreement
dated August 31 2001 between the Company and the Placement Agent (the "Agency
Agreement"); and

    WHEREAS, each Warrant represents the right to purchase one share of Common
Stock (the "Warrant Shares") on the terms set forth in the Warrant; and

    WHEREAS, the Warrant Shares are entitled to registration rights on the terms
set forth in this Subscription Agreement and in the Registration Rights
Agreement (the "Registration Rights Agreement"), attached hereto as Exhibit C
and incorporated herein by reference and made a part hereof; and

    WHEREAS, the Notes are secured by a lien on the Company's assets pursuant to
the terms set forth in the security agreement (the "Security Agreement") and the
Subscriber is appointing the Placement Agent to act as agent for the Subscriber
in connection with the Security Agreement on the terms set forth in the agency
appointment agreement (the "Appointment Agreement"), the forms of which
agreements are attached to this Subscription Agreement as Exhibit D;

    WHEREAS, the Subscriber is delivering simultaneously herewith a completed
confidential investor questionnaire (the "Questionnaire").

    NOW, THEREFORE, for and in consideration of the promises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:

I. SUBSCRIPTION FOR UNITS AND REPRESENTATIONS BY AND COVENANTS OF SUBSCRIBER

    1.1  Subscription for Units.  Subject to the terms and conditions
hereinafter set forth, the Subscriber hereby subscribes for and agrees to
purchase from the Company such number of Units as is set forth upon the
signature page hereof at a price equal to $100,000 per Unit and the Company
agrees to sell such Units to the Subscriber for said purchase price subject to
the Company's right to sell to the Subscriber such lesser number of Units as the
Company may, in its sole discretion, deem necessary or desirable. The purchase
price is payable by certified or bank check made payable to "American Stock
Transfer & Trust Company as escrow agent for Intraware, Inc." (American Stock
Transfer & Trust Company is referred to as the "Escrow Agent") or by wire
transfer of funds, contemporaneously with the execution and delivery of this
Subscription Agreement. The Escrow Agent shall act as such in accordance with
the terms and conditions of an Escrow Agreement to be entered into among the
Placement Agent, the Company and the Escrow Agent. The Notes and Warrants shall
be delivered by the Company within five (5) business days following the
consummation of the Offering as set forth in

--------------------------------------------------------------------------------

Article III hereof; provided that, the Warrants shall be subject to the terms of
the warrant escrow agreement by and among the Company, Commonwealth and Loeb &
Loeb LLP (the "Warrant Escrow Agreement"). Provided further that in the event
that prior to the 17th day following the initial closing of the Bridge Financing
(the "Initial Closing"), the Company enters into a definitive merger or
acquisition agreement with the entity set forth in Schedule 1 hereto pursuant to
which such entity acquires more than 50% of the Company at a price per share
greater than $1.00, and provided that as a result of such acquisition or other
agreement with such entity the Notes are repaid in full within 90 days after the
Initial Closing, the Company shall have the right to redeem 50% of the Warrants,
on a pro-rata basis, at a price of $.01 per Warrant..

    1.2  Reliance on Exemptions.  The Subscriber acknowledges that this offering
of Units has not been reviewed by the United States Securities and Exchange
Commission (the "SEC") or any state agency because of the Company's
representations that this is intended to be a nonpublic offering exempt from the
registration requirements of the Securities Act of 1933, as amended (the "1933
Act") and state securities laws. The Subscriber understands that the Company is
relying in part upon the truth and accuracy of, and the Subscriber's compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of the Subscriber set forth herein in order to determine the
availability of such exemptions and the eligibility of the Subscriber to acquire
the Units.

    1.3  Investment Purpose.  The Subscriber represents that the Notes and
Warrants comprising its Units are being purchased for its own account, for
investment purposes only and not for distribution or resale to others in
contravention of the registration requirements of the 1933 Act. The Subscriber
agrees that it will not sell or otherwise transfer the Notes, the Warrants or
the Warrant Shares (collectively, the "Securities") unless they are registered
under the 1933 Act or unless an exemption from such registration is available.

    1.4  Accredited Investor.  The Subscriber represents and warrants that it is
an "accredited investor" as such term is defined in Rule 501 of Regulation D
promulgated under the 1933 Act, as indicated by its responses to the
Questionnaire, and that it is able to bear the economic risk of any investment
in the Units. The Subscriber further represents and warrants that the
information furnished in the Questionnaire is accurate and complete in all
material respects.

    1.5  Risk of Investment.  The Subscriber recognizes that the purchase of
Units involves a high degree of risk in that: (i) the Company has incurred
substantial losses from operations; (ii) an investment in the Company is highly
speculative and only investors who can afford the loss of their entire
investment should consider investing in the Company and the Units; (iii) an
investment in the Units is illiquid; (iv) transferability of the securities
comprising the Units is extremely limited; (v) the Company will require
substantial additional funds to operate its business and there can be no
assurance that the Maximum Offering will be completed or that any other funds
will be available to the Company and (vi) the Company will be unable to repay
the Notes without obtaining additional financing.

    1.6  Information.  The Subscriber acknowledges receipt and careful review
of: (a) the Annual Report of the Company for the fiscal year ended February 28,
2001 filed with the SEC on Form 10-K on June 13, 2001, (b) the Quarterly Report
of the Company for the fiscal quarter ended May 31, 2001 filed with the SEC on
Form 10-Q on July 13, 2001, (c) the Note, (d) the Warrant, (e) this Subscription
Agreement, (f) the Registration Rights Agreement, (g) the Security Agreement,
(h) the Appointment Agreement, and (i) all exhibits, schedules and appendices
which are part of the aforementioned documents (collectively, the "Offering
Documents"), and hereby represents that: (i) the Subscriber has been furnished
by the Company during the course of this transaction with all information
regarding the Company which it has requested; (ii) that the Subscriber has been
afforded the opportunity to ask questions of and receive answers from duly
authorized officers of the Company concerning the terms and conditions of the
Offering, and any additional information which it has requested; and (iii) the

2

--------------------------------------------------------------------------------

Subscriber has been given the opportunity by the Placement Agent to review the
Agency Agreement if it has requested.

    1.7  No Representations.  The Subscriber hereby represents that, except as
expressly set forth in the Offering Documents, no representations or warranties
have been made to the Subscriber by the Company or any agent, employee or
affiliate of the Company, including the Placement Agent, and in entering into
this transaction the Subscriber is not relying on any information other than
that contained in the Offering Documents and the results of independent
investigation by the Subscriber.

    1.8  Tax Consequences.  The Subscriber acknowledges that this offering of
Units may involve tax consequences and that the contents of the Offering
Documents do not contain tax advice or information. The Subscriber acknowledges
that he must retain his own professional advisors to evaluate the tax and other
consequences of an investment in the Units.

    1.9  Transfer or Resale.  The Subscriber understands that, except as set
forth in the Registration Rights Agreement: (a) the Units have not been and are
not being registered under the 1933 Act or any state securities laws; (b) the
Securities may not be offered for sale, sold, assigned, transferred or otherwise
disposed of (each a "Disposition") unless, prior to effecting any such
Disposition, (i) (A) such Securities, or the offering of such Securities, as
applicable, are or is subsequently registered under the 1933 Act, (B) the
Subscriber delivers to the Company an opinion of counsel, in a reasonably
acceptable form, that a Disposition of the Securities may be made pursuant to an
exemption from such registration, or (C) the Subscriber provides the Company
with reasonable assurance that a Disposition of the Securities may be made
pursuant to Rule 144 promulgated under the 1933 Act (the "Rule") and (ii) the
Subscriber and all direct or indirect transferees in any such Disposition have
agreed in writing upon the aggregate number of shares of Common Stock (the
"Issuable Shares") that each such direct or indirect transferee may receive upon
the exercise of the Warrants transferred to such transferee so that such
exercise does not, when aggregated with exercises allocated to the Subscriber
and any other transferees of such Subscriber, exceed the Per Subscriber Limit
(defined below); (c) any Disposition of Securities made in reliance upon the
Rule may be made only in accordance with the terms of the Rule and further, if
the Rule is not applicable, any Disposition of the Securities under
circumstances in which the seller (or the person through whom the Disposition is
made) may be deemed to be an underwriter (as such term is defined in the 1933
Act) may require compliance with some other exemption under the 1933 Act or the
rules and regulations of the SEC promulgated thereunder; and (d) the Company is
under no obligation to register the Securities under the 1933 Act or any state
securities laws or to comply with the terms and conditions of any registration
exemption thereunder.

    1.10  No Hedging Transactions.  The Subscriber hereby agrees not to engage
in any Hedging Transaction until such time as the Warrant Shares have been
registered for resale under the 1933 Act or may otherwise be sold in the public
market without an effective registration statement under the 1933 Act. "Hedging
Transaction" means any short sale (whether or not against the box) or any
purchase, sale or grant of any right (including, without limitation, any put or
call option) with respect to any security (other than a broad-based market
basket or index) that includes, relates to or derives any significant part of
its value from the Company's Common Stock or any rights, warrants, options or
other securities that are convertible into, or exercisable or exchangeable for,
Common Stock.

    1.11  Placement Agent.  The Subscriber agrees that neither the Placement
Agent or any of its directors, officers, employees or agents shall be liable to
any Subscriber for any action taken or omitted to be taken by it in connection
therewith, except for willful misconduct or gross negligence.

    1.12  Legends.  The Subscriber understands that the certificates or other
instruments representing the Securities, until such time as they have been
registered under the 1933 Act as contemplated by the

3

--------------------------------------------------------------------------------

Registration Rights Agreement, shall bear a restrictive legend in substantially
the following form (and a stop-transfer order may be placed against transfer of
such certificates or other instruments):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR
(B) AN OPINION OF COUNSEL, IN A REASONABLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS, OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

The legend set forth above shall be removed and the Company shall issue a
certificate or other instrument without such legend to the holder of the
Securities upon which it is stamped, if (a) such Securities are registered under
the 1933 Act, (b) such holder delivers to the Company an opinion of counsel, in
a reasonably acceptable form, to the Company that a Disposition of the
Securities may be made pursuant to an exemption from such registration, or
(c) such holder provides the Company with reasonable assurance that a
Disposition of the Securities may be made pursuant to the Rule without any
restriction as to the number of securities acquired as of a particular date that
can then be immediately sold.

    1.13  Validity; Enforcement.  If the Subscriber is a corporation,
partnership, trust or other entity, the Subscriber represents and warrants that:
(a) it is authorized and otherwise duly qualified to purchase and hold the
Units; and (b) that this Subscription Agreement has been duly and validly
authorized, executed and delivered and constitutes the legal, binding and
enforceable obligation of the undersigned.

    1.14  Residency.  The Subscriber represents that its principal address is
furnished at the end of this Subscription Agreement.

    1.15  Foreign Subscriber.  If the Subscriber is not a United States person,
such Subscriber hereby represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with any invitation to
subscribe for the Notes and Warrants comprising the Units or any use of this
Subscription Agreement, including: (a) the legal requirements within its
jurisdiction for the purchase of the Units; (b) any foreign exchange
restrictions applicable to such purchase; (c) any governmental or other consents
that may need to be obtained; and (d) the income tax and other tax consequences,
if any, that may be relevant to the purchase, holding, redemption, sale or
transfer of the securities comprising the Units. Such Subscriber's subscription
and payment for, and his or her continued beneficial ownership of the Units,
will not violate any applicable securities or other laws of the Subscriber's
jurisdiction.

    1.16  NASD Member.  The Subscriber acknowledges that if it is a Registered
Representative of a NASD member firm, the Subscriber must give such firm notice
required by the NASD's Rules of Fair Practice, receipt of which must be
acknowledged by such firm on the signature page hereof.

II. REPRESENTATIONS BY THE COMPANY

    The Company represents and warrants to the Subscriber, except as set forth
in the disclosure schedules attached hereto:

    2.1  Organization and Qualification.  The Company is duly organized and
validly existing in good standing under the laws of the jurisdiction in which it
is organized, and has the requisite power and

4

--------------------------------------------------------------------------------

authorization to own its properties and to carry on its business as now being
conducted. The Company is duly qualified as a foreign corporation to do business
and is in good standing in every jurisdiction in which its ownership of property
or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect. As used in this
Subscription Agreement, "Material Adverse Effect" means any material adverse
effect on the business, properties, assets, operations, results of operations,
financial condition or prospects of the Company, or on the transactions
contemplated hereby, or by the other Offering Documents or the agreements and
instruments to be entered into in connection herewith or therewith, or on the
authority or ability of the Company to perform its obligations under the
Offering Document. The Company does not have any operating subsidiaries and all
of the non-operating subsidiaries are wholly-owned by the Company.

    2.2  Authorization; Enforcement; Validity.  The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Subscription Agreement and other Offering Documents, to file and perform
its obligations under the Offering Documents, and to issue the Securities in
accordance with the terms of the Offering Documents. The execution and delivery
of the Offering Documents by the Company and the consummation by the Company of
the transactions contemplated by the Offering Documents, including without
limitation the issuance of the Securities, have been duly authorized by the
Company's board of directors and no further consent or authorization is required
by the Company, its board of directors or its stockholders. The Offering
Documents have been duly executed and delivered by the Company, and constitute
valid and binding obligations of the Company enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors' rights and remedies.

    2.3  Capitalization.  The authorized, issued and outstanding capital stock
of the Company prior to the consummation of the transactions contemplated hereby
is set forth in Schedule 2.3. All of such outstanding shares have been and are,
or upon issuance will be duly authorized, validly issued, fully paid and
non-assessable. Except as disclosed in Schedule 2.3, (i) no shares of the
Company's capital stock are subject to preemptive rights under Delaware law or
any other similar rights or any liens or encumbrances suffered or permitted by
the Company; (ii) there are no outstanding debt securities issued by the
Company; (iii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into or exchangeable for, any shares of capital
stock of the Company, or contracts, commitments, understandings or arrangements
by which the Company is or may become bound to issue additional shares of
capital stock of the Company or options, warrants, scrip, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into or exchangeable for, any shares of capital stock of
the Company; (iv) there are no agreements or arrangements under which the
Company is obligated to register the sale of any of their securities under the
1933 Act; (v) there are no outstanding securities of the Company which contain
any redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
redeem a security of the Company; (vi) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities as described in the Offering Documents; and (vii) the
Company does not have any stock appreciation rights or "phantom stock" plans or
agreements or any similar plan or agreement. All prior sales of securities of
the Company were either registered under the 1933 Act and applicable state
securities laws or exempt from such registration, and no security holder has any
rescission rights with respect thereto.

    2.4  Issuance of Securities; Reservation.  The issuance, sale and delivery
of the Securities have been duly authorized by all requisite corporate action by
the Company and, upon issuance in

5

--------------------------------------------------------------------------------

accordance with the Offering Documents, shall be (a) duly authorized, validly
issued, fully paid and non-assessable, (b) free from all taxes, liens and
charges with respect to the issue thereof, and (c) entitled to the rights and
preferences set forth in the Notes and the Warrants. At least 7,700,000 shares
of Common Stock have been duly authorized and reserved for issuance upon
exercise of the Warrants and Agent's Warrants. In the event the number of shares
of Common Stock issuable upon exercise of the Warrants exceeds the number of
authorized shares of Common Stock as a result of the exercise terms of the
Warrants, the Company shall use its reasonable best efforts to seek stockholder
approval of and file a Certificate of Amendment to increase the authorized
number of shares of Common Stock accordingly. Upon exercise of the Warrants in
accordance with the terms thereof, the Warrant Shares will be duly authorized,
validly issued, fully paid and nonassessable and free from all taxes, liens and
charges with respect to the issue thereof, with the holders being entitled to
all rights accorded to a holder of Common Stock. Assuming (i) the accuracy of
the information provided by the respective Subscribers in the Subscription
Agreement and Questionnaire, (ii) that all of the offerees and Subscribers are
"accredited investors" as such term is defined in Rule 501 of Regulation D, and
(iii) that the Placement Agent has not engaged, nor will engage, in connection
with the Offering, in any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D, the offer and sale of the
Notes and the Warrants pursuant to the terms of this Subscription Agreement are
and will be exempt from the registration requirements of the 1933 Act and the
rules and regulations promulgated thereunder. The Company is not disqualified
from the exemption under Regulation D by virtue of the disqualification
contained in Rule 507 thereof or otherwise.

    2.5  No Conflicts.  Except as set forth in Schedule 2.5, the execution,
delivery and performance of the Offering Documents by the Company, the
consummation by the Company of the transactions contemplated by the Offering
Documents, and the performance by the Company of its obligations under the Notes
and the Warrants, including without limitation, the reservation for issuance and
the issuance of the Securities, will not (a) result in a violation of the
Company's Certificate of Incorporation, any certificate of designations,
preferences and rights of any outstanding series of preferred stock of the
Company, or the Company's bylaws, (b) conflict with, or constitute a default or
an event which with notice or lapse of time or both would become a default
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, lease, license or instrument (including
without limitation, any document filed as an exhibit to any of the Company's SEC
Documents (as defined below)), or (c) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and the rules and regulations of The Nasdaq National
Market, Inc.) applicable to the Company or by which any property or asset of the
Company is bound or affected.

    2.6  Consents.  Except as contemplated by the Agency Agreement, and except
for the filing of the Registration Statement (as defined in the Registration
Rights Agreement) with the SEC, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency or any regulatory or self-regulatory agency in
order for it to execute, deliver or perform any of its obligations under or
contemplated by the Offering Documents. Except as otherwise provided in the
Offering Documents, all consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof. The
Company is unaware of any facts or circumstances which might prevent the Company
from obtaining or effecting any of the foregoing.

    2.7  No General Solicitation.  Neither the Company nor any of its
affiliates, and any person acting on its behalf, has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D
under the 1933 Act) in connection with the offer or sale of the Securities.

    2.8  No Integrated Offering.  None of the Company, any of its affiliates,
and any person acting on its behalf has, directly or indirectly, made any offers
or sales of any security or solicited any offers

6

--------------------------------------------------------------------------------

to buy any security, under circumstances that would require registration of any
of the Securities under the 1933 Act or cause this offering of the Securities to
be integrated with prior offerings by the Company for purposes of the 1933 Act
or any applicable stockholder approval provisions, including without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated. None of the
Company, its affiliates and any person acting on its behalf will take any action
or steps referred to in the preceding sentence that would require registration
of any of the Securities under the 1933 Act or cause the Offering of the
Securities to be integrated with other offerings.

    2.9  Application of Takeover Protections; Rights Agreement.  The Company and
its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation or the laws of
the state of its incorporation which is or could become applicable to the
Subscriber as a result of the transactions contemplated by this Subscription
Agreement, including without limitation, the Company's issuance of the
Securities and the Subscriber's ownership of the Securities. The Company has not
adopted a shareholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company.

    2.10  SEC Documents; Financial Statements.  Since February 28, 2001, the
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the Securities Exchange Act of 1934, as amended (the "1934 Act") (all of the
foregoing filed prior to the date hereof and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein being hereinafter referred to as the "SEC Documents"). The
Company has made available to the Subscriber or its representatives copies of
the SEC Documents. As of their respective dates, the SEC Documents complied in
all material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (a) as may be
otherwise indicated in such financial statements or the notes thereto, or (b) in
the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments that will not be material). As of the date hereof, the Company meets
the requirements for the use of Form S-3 for registration of the resale of the
Warrant Shares.

    2.11  Conduct of Business; Regulatory Permits.  Except as set forth on
Schedule 2.11, since February 28, 2001, the Company has not (a) incurred any
debts, obligations or liabilities, absolute, accrued, contingent or otherwise,
whether due or to become due, except current liabilities incurred in the usual
and ordinary course of business and consistent with past practices, having
individually or in the aggregate a Material Adverse Effect, (b) made or suffered
any changes in its contingent obligations by way of guaranty, endorsement (other
than the endorsement of checks for deposit in the usual and ordinary course of
business), indemnity, warranty or otherwise, (c) discharged or satisfied any
liens other than those securing, or paid any obligation or liability other than,
current liabilities shown on the balance sheet dated as at February 28, 2001 and
forming part of the SEC Documents, and current

7

--------------------------------------------------------------------------------

liabilities incurred since the February 28, 2001, in each case in the usual and
ordinary course of business and consistent with past practices, (d) mortgaged,
pledged or subjected to lien any of its assets, tangible or intangible,
(e) sold, transferred or leased any of its assets except in the usual and
ordinary course of business and consistent with past practices, (f) cancelled or
compromised any debt or claim, or waived or released any right, of material
value, (g) suffered any physical damage, destruction or loss (whether or not
covered by insurance) adversely affecting the properties, business or prospects
of the Company, (h) entered into any transaction other than in the usual and
ordinary course of business except for this Subscription Agreement and the
related agreements referred to herein, (i) encountered any labor difficulties or
labor union organizing activities, (j) made or granted any wage or salary
increase or entered into any employment agreement, (k) issued or sold any shares
of capital stock or other securities or granted any options with respect
thereto, or modified any equity security of the Company, (l) declared or paid
any dividends on or made any other distributions with respect to, or purchased
or redeemed, any of its outstanding equity securities, (m) suffered or
experienced any change in, or condition affecting, its condition (financial or
otherwise), properties, assets, liabilities, business operations, results of
operations or prospects other than changes, events or conditions in the usual
and ordinary course of its business and consistent with past practices, having
(either by itself or in conjunction with all such other changes, events and
conditions) a Material Adverse Effect, (n) made any change in the accounting
principles, methods or practices followed by it or depreciation or amortization
policies or rates theretofore adopted, or (o) entered into any agreement, or
otherwise obligated itself, to do any of the foregoing. The Company is not in
violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to the Company, and the Company will not conduct its
business in violation of any of the foregoing, except for possible violations
which would not, individually or in the aggregate, have a Material Adverse
Effect. The Company's Common Stock has been designated for quotation or listed
on the Nasdaq National Market, trading in the Common Stock has not been
suspended by the SEC or the Nasdaq National Market and the Company has received
no communication, written or oral, from the SEC or the Nasdaq National Market
regarding the suspension or delisting of the Common Stock from the Nasdaq
National Market. Except as disclosed on Schedule 2.11, the Company is not in
violation of the listing requirements of the Nasdaq National Market as in effect
on the date hereof and has no actual knowledge of any facts which would
reasonably lead to delisting or suspension of the Common Stock by the Nasdaq
National Market in the foreseeable future. The Company possesses all
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and the Company has not received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit.

    2.12  Foreign Corrupt Practices.  Neither the Company nor any director,
officer, agent, employee or other person acting on behalf of the Company has, in
the course of its actions for, or on behalf of, the Company, (a) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds, (b) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended, or (c) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

    2.13  Absence of Litigation.  Except as set forth in Schedule 2.13, there is
no action, suit, proceeding, inquiry or investigation before or by the Nasdaq
National Market, any court, public board, government agency, self-regulatory
organization or body, or arbitrator pending or, to the knowledge of the Company,
threatened against the Company or any of the Company's officers or directors in
their capacities as such.

8

--------------------------------------------------------------------------------

    2.14  Tax Status.  The Company has made or filed all federal and state
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject, and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations or otherwise due
and payable, except those being contested in good faith and has set aside on its
books reserves in accordance with GAAP reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

    2.15  Securities Law Compliance.  The offer, offer for sale, and sale of the
Units have not been registered with the SEC. The Units are to be offered,
offered for sale and sold in reliance upon the exemptions from the registration
requirements of Section 5 of the 1933 Act. The Company will conduct the Offering
in compliance with the requirements of Regulation D under the 1933 Act, and the
Company will file all appropriate notices of offering with the SEC.

    2.16  Title.  Except as set forth in or contemplated by Schedule 2.16, the
Company has good and marketable title to all material properties and tangible
assets owned by it, free and clear of all liens, charges, encumbrances or
restrictions, except as such as are not significant or important in relation to
the Company's business; all of the material leases and subleases under which the
Company is the lessor or sublessor of properties or assets or under which the
Company holds properties or assets as lessee or sublessee are in full force and
effect, and the Company is not in default in any material respect with respect
to any of the terms or provisions of any of such leases or subleases, and no
material claim has been asserted by anyone adverse to rights of the Company as
lessor, sublessor, lessee or sublessee under any of the leases or subleases
mentioned above, or affecting or questioning the right of the Company to
continued possession of the leased or subleased premises or assets under any
such lease or sublease. The Company owns, leases or licenses all such properties
as are necessary to its operations as described in the Offering Documents.

    2.17  Intellectual Property Rights.  To the Company's knowledge after due
investigation, the Company owns or possesses adequate rights or licenses to use
all trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and rights necessary to conduct its
business as now conducted. Except as set forth on Schedule 2.17, to the
Company's knowledge after due investigation, none of the Company's trademarks,
trade names, service marks, service mark registrations, service names, patents,
patent rights, copyrights, inventions, licenses, approvals, government
authorizations, trade secrets or other intellectual property rights have expired
or terminated, or are expected to expire or terminate within two years from the
date of this Subscription Agreement, except where such expiration or termination
would not have either individually or in the aggregate a Material Adverse
Effect. After due investigation, the Company does not have any knowledge of any
infringement by the Company of trademarks, trade name rights, patents, patent
rights, copyrights, inventions, licenses, service names, service marks, service
mark registrations, trade secrets or other similar rights of others, or of any
such development of similar or identical trade secrets or technical information
by others and, except as set forth on Schedule 2.17, no claim, action or
proceeding has been made or brought against, or to the Company's knowledge, has
been threatened against, the Company regarding trademarks, trade name rights,
patents, patent rights, inventions, copyrights, licenses, service names, service
marks, service mark registrations, trade secrets or other infringement, except
where such infringement, claim, action or proceeding would not reasonably be
expected to have either individually or in the aggregate a Material Adverse
Effect. Except as set forth on Schedule 2.17, the Company is unaware, after due
investigation, of any facts or circumstances which might give rise to any of the
foregoing. The Company has taken reasonable security measures to

9

--------------------------------------------------------------------------------

protect the secrecy, confidentiality and value of all of its intellectual
properties except where the failure to do so would not have either individually
or in the aggregate a Material Adverse Effect.

    2.18  Registration Rights.  Except with respect to holders of the Units and
the Warrants, and except as set forth in Schedule 2.18, no person has any right
to cause the Company to effect the registration under the 1933 Act of any
securities of the Company.

    2.19  Brokers.  Neither the Company nor any of its officers, directors,
employees or stockholders has employed any broker or finder in connection with
the transactions contemplated by the Agency Agreement other than the Placement
Agent.

    2.20  Right of First Refusal.  No person, firm or other business entity is a
party to any agreement, contract or understanding, written or oral entitling
such party to a right of first refusal with respect to offerings of securities
by the Company.

    2.21  Disclosure.  None of the representations and warranties of the Company
appearing in this Subscription Agreement or any information appearing in any
Exhibit or Schedule hereto or in any of the Offering Documents, when considered
together as a whole, contains, or on any Closing Date will contain, any untrue
statement of a material fact or omits, or on any Closing Date will omit, to
state any material fact required to be stated herein or therein in order for the
statements herein or therein, in light of the circumstances under which they
were made, not to be misleading.

    2.22  Certain Officers.  As of the date hereof, Peter Jackson, Frost
Prioleau, James Brentano, David Dunlap, Paul Martinelli and Norman Pensky (the
"Key Executives") are employed by the Company on a full-time basis, and, to the
Company's knowledge, none of the Key Executives is planning to cease being
employed by the Company on a full-time basis in their current capacity and the
Company is not aware of any circumstances related to the employment of the Key
Executives, apart from circumstances related to the operations of the Company as
a whole, that could result in cessation of full-time employment of any of the
Key Executives in their current capacities.

III. TERMS OF SUBSCRIPTION

    3.1  Closing and Termination of Offering.  Provided the Minimum Offering
shall have been subscribed for, funds representing the sale thereof shall have
cleared, all conditions to closing set forth in Section 3 of the Agency
Agreement and Articles V and VI hereof have been satisfied or waived and neither
the Company nor the Placement Agent have notified the other that they do not
intend to effect the closing of the Minimum Offering, a closing (the "Initial
Closing") shall take place at the offices of counsel to the Placement Agent,
Loeb & Loeb, 345 Park Avenue, New York, New York 10154, within one (1) business
day thereafter (but in no event later than five days following the Termination
Date, as defined below), which closing date may be accelerated or adjourned by
agreement between the Company and the Placement Agent. At the Initial Closing,
payment for the Units issued and sold by the Company shall be made against
delivery of the Notes and Warrants comprising such Units. The Warrants shall be
subject to the Warrant Escrow Agreement. The Company and the Placement Agent may
consummate subsequent closings of the Offering, upon mutual agreement only, each
of which shall be subject to satisfaction or waiver of the conditions to closing
set forth in Articles V and VI hereof and in Section 3 of the Agency Agreement,
and each of which shall be deemed a "Closing" hereunder. The date of the last
closing of the Offering is hereinafter referred to as the "Final Closing" and
the date of any Closing hereunder is hereinafter referred to as a "Closing
Date". The offering period for the Offering (the "Offering Period") shall
commence on the day the Transaction Documents (as defined in the Agency
Agreement) relating thereto are first made available to Commonwealth by the
Company for delivery in connection with the offering for sale of the Units and
shall continue until the earlier to occur of: (i) the sale of the Maximum
Offering; or (ii) 5:00 p.m. (New York time) on September 7, 2001, provided the
Minimum Offering has been completed on or prior to 5:00 p.m. (New York time) on
August 31, 2001 and Company has proceeded in good faith to complete the Bridge

10

--------------------------------------------------------------------------------

Financing on or prior to such date. If the Minimum Offering is not sold by
5:00 p.m. (New York time) on August 31, 2001, the Offering will be terminated
and all funds received from Subscribers will be returned, without interest and
without any deduction. The day that the Offering Period terminates is
hereinafter referred to as the "Termination Date." The Termination Date may be
extended for up to thirty (30) days by mutual agreement of the Placement Agent
and the Company.

    3.2  Expenses; Fees.  Simultaneously with payment for and delivery of the
Units at each Closing, the Company shall: (A) pay to the Placement Agent a cash
fee equal to 5% of the gross proceeds of the Units sold; (B) reimburse the
Placement Agent for its actual out-of-pocket expenses incurred in connection
with the Offering, including, without limitation, the reasonable fees and
expenses of its counsel (Loeb & Loeb LLP), due diligence investigation expenses,
travel and mailing expenses, up to a maximum of $35,000, which amount may be
increased with the prior written consent of the Company, and (C) pay all
expenses in connection with the qualification of the Securities under the blue
sky laws of the states which the Placement Agent shall designate, including
legal fees, filing fees and disbursements of Placement Agent's counsel in
connection with such blue sky matters.

    3.3  Escrow.  Pending the sale of the Units, all funds paid hereunder shall
be deposited by the Company in escrow with American Stock Transfer & Trust
Company. If the Company shall not have obtained subscriptions (including this
subscription) for purchases of at least 60 Units ($6,000,000) on or before the
Termination Date, then this subscription shall be void and all funds paid
hereunder by the Subscriber, without interest, shall be promptly returned to the
Subscriber, subject to Section 3.5 hereof. If at least 60 Units ($6,000,000) are
sold on or prior to the Termination Date, then all subscription proceeds shall
be paid over to the Company within three (3) business days thereafter at the
Initial Closing. In such event, placements of additional Units may continue
until the Termination Date, with subsequent releases of funds to be at the
mutual consent of the Company and the Placement Agent.

    3.4  Certificates.  The Subscriber hereby authorizes and directs the
Company, upon each closing in the Offering, to deliver the Notes and Warrants to
be issued to such Subscriber pursuant to this Subscription Agreement either
(a) to the Subscriber's address indicated in the Questionnaire, or (b) directly
to the Subscriber's account maintained with the Placement Agent, if any.

    3.5  Return of Funds.  The Subscriber hereby authorizes and directs the
Company to return any funds for unaccepted subscriptions to the same account
from which the funds were drawn, including any customer account maintained with
the Placement Agent.

IV. COVENANTS

    4.1  Registration Rights Agreement.  The Company shall provide for the
registration of the Warrant Shares for resale under the 1933 Act, as provided
herein and in the Registration Rights Agreement. The Company and the Subscriber
agree to the terms and provisions of Registration Rights Agreement attached
hereto as Exhibit C, which terms and provisions are incorporated herein by
reference in their entirety and made a part hereof.

    4.2  Best Efforts.  Each party shall use its best efforts timely to satisfy
each of the conditions to be satisfied by it as provided in Articles V and VI of
this Subscription Agreement.

    4.3  Form D and Blue Sky.  The Company shall file a Form D with respect to
the Notes and Warrants as required under Regulation D under the 1933 Act and,
upon request, provide a copy thereof to the Subscriber promptly after such
filing. The Company shall, on or before the Closing, take such action as the
Company shall reasonably determine is necessary in order to obtain an exemption
for or to qualify the Notes and the Warrants for sale to the Subscriber pursuant
to this Subscription Agreement under applicable securities or "Blue Sky" laws of
the states of the United States, and shall provide evidence of any such action
so taken to the Subscriber on or prior to the Closing. The

11

--------------------------------------------------------------------------------

Company shall make all filings and reports relating to the offer and sale of the
Securities required under applicable securities or "Blue Sky" laws of the states
of the United States following the Closing.

    4.4  Use of Proceeds.  The Company shall only use the proceeds of the sale
of the Units for repayment in full of amounts outstanding under the Company's
line of credit with Imperial Bank, with any remaining proceeds being used for
the purposes set forth on Schedule 4.4 hereto.

V. CONDITIONS TO CLOSING IN FAVOR OF THE COMPANY

    The obligation of the Company hereunder to issue and sell Units to the
Subscriber at the Closing is subject to the satisfaction, at or before the
Closing, of each of the following conditions, provided that these conditions are
for the Company's sole benefit and may be waived by the Company at any time in
its sole discretion by providing the Subscriber with prior written notice
thereof:

    5.1  Offering Documents.  The Subscriber shall have executed a
Questionnaire, a Subscription Agreement and the Registration Rights Agreement
and delivered the same to the Company.

    5.2  Purchase Price.  The Subscriber shall have delivered to the Escrow
Agent the purchase price for the Units being purchased by the Subscriber at the
Closing in the manner set forth in Section 1.1.

    5.3  Representations and Warranties.  The representations and warranties of
the Subscriber shall be true and correct in all material respects as of the date
when made and as of the Closing as though made at that time, and the Subscriber
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Subscription Agreement to
be performed, satisfied or complied with by the Subscriber at or prior to the
Closing.

    5.4  Series B Preferred Stock Exchange.  The Company and the holders of the
Company's Series B Preferred Stock shall have completed an exchange for
Series B-1 Preferred Stock and no shares of the Company's Series B Preferred
Stock shall be outstanding.

VI. CONDITIONS TO CLOSING IN FAVOR OF THE SUBSCRIBER

    The obligation of the Subscriber hereunder to purchase the Units is subject
to the satisfaction, at or before the Closing, of each of the following
conditions, provided that these conditions are for the Subscriber's sole benefit
and may be waived by the Subscriber at any time in its sole discretion by
providing the Company with prior written notice thereof:

    6.1  Offering Documents.  The Company shall have executed and delivered to
the Subscriber each of the Offering Documents to which its signature is
required.

    6.2  Lock-Up Agreements.  The Company shall have delivered to the Placement
Agent lock-up agreements in form and substance satisfactory to the Placement
Agent executed by Mark Hoffman.

    6.3  Legal Opinion.  The Subscriber shall have received the opinion of the
Company's counsel dated as of the Closing, in substantially the form provided
for in Section 3(c)(v) of the Agency Agreement.

    6.4  Representations and Warranties.  The representations and warranties of
the Company shall be true and correct as of the date when made and as of the
Closing as though made at that time (except for representations and warranties
that reference a specific date which shall have been true and correct in all
material respects as of such date), and the Company shall have performed,
satisfied and complied in all respects with the covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by the Company at or prior to the Closing, except where the
failure of such representations and warranties to be true and correct as stated
above and except for such nonperformance, failure to satisfy or comply as would
not, individually or in the aggregate, have a Material Adverse Effect.

12

--------------------------------------------------------------------------------

    6.5  Due Diligence.  The Placement Agent shall have completed its due
diligence investigation of the Company, including without limitation, its review
of the Company's financial statements, projections, business prospects, capital
structure, and contractual arrangements, to the Placement Agent's reasonable
satisfaction.

    6.6  Satisfaction of Bank Obligation.  At the Closing, the Company shall
have delivered to the Placement Agent the following: (A) instructions for the
wire transfer directly from the Placement Agent to Imperial Bank (the "Bank") of
Offering proceeds sufficient to repay in full amounts outstanding under the
Company's line of credit with the Bank, together with accrued and unpaid
interest thereon and (B) evidence of the Bank's release of its security interest
in the Company's assets effective upon the Bank's receipt of such wire transfer.

    6.7  Closing Documents.  At the Closing, the Company shall have delivered to
the Placement Agent the following: (A) a certificate of the Chief Executive
Officer stating that (I) except as set forth in the any Schedule or Exhibit to
this Subscription Agreement or the Agency Agreement, since May 31, 2001, there
has been no event, condition or circumstance that has had or could reasonably be
expected to have a Material Adverse Effect, and (II) the Company has complied
with its covenants and agreements set forth in the Transaction Documents, and
(B) a certificate of the Secretary of the Company containing: (I) true and
complete copies, as of the Closing Date, of the Certificate of Incorporation and
by-laws of the Company and of the certificates of designations of all series of
preferred stock of the Company, (II) true and complete copies of the resolutions
of the Board of Directors of the Company approving the Transaction Documents and
all documents and matters incident thereto, and (III) a certification of
authenticity of the signatures of the officers of the Company who have executed
and delivered the documentation for this Offering.

    6.8  Conditions of Agency Agreement.  All of the conditions to closing set
forth in Section 3 of the Agency Agreement shall have been satisfied.

    6.9  Other Matters.  All opinions, certificates and documents and all
proceedings related to this Offering shall be in form and content satisfactory
to the Placement Agent and its counsel.

    6.10  Series B Preferred Stock Exchange.  The Company and the holders of the
Company's Series B Preferred Stock shall have completed an exchange for
Series B-1 Preferred Stock and no shares of the Company's Series B Preferred
Stock shall be outstanding.

VII. RIGHTS OF TERMINATION

    7.1  Termination by Subscriber or Company.  This Subscription Agreement may
be terminated at any time prior to the Closing: (a) by mutual written consent of
the parties hereto; (b) by either the Company or the Placement Agent upon
written notice to the other party if the Closing of the Minimum Offering shall
not have been consummated by 5:00 p.m. on August 31, 2001, unless such failure
of consummation shall be due to the failure of the party seeking to terminate to
perform or observe in all material respects the covenants and agreements hereof
to be performed or observed by such party; or (c) by the Company or the
Subscriber upon written notice to the other party if any court or governmental
authority of competent jurisdiction shall have issued a final, non-appealable
order restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated by this Subscription Agreement. Termination of this
Subscription Agreement under this Section 7.1 shall result in this Subscription
Agreement becoming void and of no further force and effect, except that a
termination shall not release, or be construed as so releasing, any party hereto
from any liability or damage to the other party hereto arising out of the
breaching party's willful and material breach of the warranties and
representations made by it, or willful and material failure in performance of
any of its covenants, agreements, duties or obligations provided hereunder, and
the obligations under Section 8.8 shall survive such termination.

13

--------------------------------------------------------------------------------

    7.2  Termination by the Placement Agent.  In the event the Placement Agent
decides for any reason prior to the Closing not to proceed with the Offering,
upon notice to the Company and the Subscriber, this Subscription Agreement shall
be terminated and become void and of no further force and effect, and none of
the Company, the Placement Agent, or the Subscriber shall have any further
obligations pursuant to this Subscription Agreement, including without
limitation, the obligation to consummate the Offering, provided, however, that
the obligations under Section 9.8 shall survive such termination.

VIII. INVESTMENT IN SUBSEQUENT FINANCING

    8.1 Provided the Shareholder Approval (as defined in the Notes) has been
obtained, in the event that prior to the Maturity Date (as defined in the Notes)
the Company completes any bona fide private placement of equity securities for
the purpose of raising capital for the Company and excluding, among other
things, (a) the issuance or exercise of options, warrants or other securities
issued to officers, directors, employees or consultants of the Company pursuant
to plans and arrangements approved by the Company's board of directors, (b) the
issuance of securities upon the exercise or conversion of currently outstanding
securities, or (c) securities issued in connection with a stock split, stock
dividend or similar transaction (a "Subsequent Financing"), the holders of at
least a majority of the outstanding principal amount of the Notes shall have the
right, but not the obligation, to elect to have the outstanding principal amount
of the Notes converted into an investment in the securities sold in the
Subsequent Financing. In such event, all of the Notes shall be converted without
any further action on the part of the Subscriber.

    8.2 The Subscriber agrees that its investment in the Subsequent Financing
will be made without any further action on the part of the Subscriber; however,
the Subscriber agrees to execute and deliver all documents reasonably requested
by the Company to effectuate such investment.

    8.3 The Subscriber understands that the Company will rely on the
representations and warranties of the Subscriber contained in this Subscription
Agreement and the Investor Questionnaire in connection with the Subscriber's
investment in the Subsequent Financing.

IX. MISCELLANEOUS

    9.1  Notice.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Subscription Agreement
must be in writing and will be deemed to have been delivered: (a) upon receipt,
when delivered personally, (b) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party), or (c) one (1) business day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses and facsimile numbers for such communications
shall be:

    If to the Company:

Intraware, Inc.
25 Orinda Way
Orinda, CA 94563
Telephone: (925) 253-4500
Facsimile: (925) 253-4541
Attention: General Counsel

14

--------------------------------------------------------------------------------

    With a copy to:

Wilson Sonsini Goodrich & Rosati, Professional Corporation
650 Page Mill Road
Palo Alto, CA 94304
Telephone: (650) 493-9300
Facsimile: (650) 493-6811
Attention: Adam R. Dolinko, Esq.

    If to the Subscriber, to its address and facsimile number set forth at the
end of this Subscription Agreement, or to such other address and/or facsimile
number and/or to the attention of such other person as specified by written
notice given to the Company five (5) days prior to the effectiveness of such
change. Written confirmation of receipt (a) given by the recipient of such
notice, consent, waiver or other communication, (b) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission, or (c) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (a), (b) or (c) above,
respectively.

    9.2  Entire Agreement; Amendment.  This Subscription Agreement supersedes
all other prior oral or written agreements between the Subscriber, the Company,
their affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Subscription Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Subscriber makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Subscription Agreement may be amended or waived other than by an instrument
in writing signed by the Company and the holders of at least a majority of the
Securities then outstanding (or if prior to the Closing, the Subscribers
purchasing at least a majority of the Units to be purchased at the Closing). No
such amendment shall be effective to the extent that it applies to less than all
of the holders of the Securities then outstanding.

    9.3  Severability.  If any provision of this Subscription Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Subscription Agreement in that jurisdiction or the validity or
enforceability of any provision of this Subscription Agreement in any other
jurisdiction.

    9.4  Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Subscription
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereby irrevocably submits to the non-exclusive jurisdiction of
the state and federal courts sitting in the Southern District of New York, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Subscription Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. Each party
hereby irrevocably waives any right it may have, and agrees not to

15

--------------------------------------------------------------------------------

request, a jury trial for the adjudication of any dispute hereunder or in
connection with or arising out of this Subscription Agreement or any transaction
contemplated hereby.

    9.5  Headings.  The headings of this Subscription Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Subscription Agreement.

    9.6  Successors And Assigns.  This Subscription Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors and
assigns, including any purchasers of the Notes and the Warrants. The Company
shall not assign this Subscription Agreement or any rights or obligations
hereunder without the prior written consent of the holders of at least a
majority the Securities then outstanding, except by merger or consolidation. The
Subscriber may assign some or all of its rights hereunder without the consent of
the Company, provided, however, that any such assignment shall not release the
Subscriber from its obligations hereunder unless such obligations are assumed by
such assignee and the Company has consented to such assignment and assumption,
which consent shall not be unreasonably withheld.

    9.7  No Third Party Beneficiaries.  This Subscription Agreement is intended
for the benefit of the parties hereto and their respective permitted successors
and assigns, and is not for the benefit of, nor may any provision hereof be
enforced by, any other person.

    9.8  Survival.  The representations and warranties of the Company and the
Subscriber contained in Articles I and II and the agreements set forth this
Article VIII shall survive the Closing for a period of two years.

    9.9  Further Assurances.  Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Subscription Agreement and the consummation of
the transactions contemplated hereby.

    9.10  No Strict Construction.  The language used in this Subscription
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.

    9.11  Legal Representation.  The Subscriber acknowledges that: (a) it has
read this Subscription Agreement and the exhibits hereto; (b) it understands
that the Company has been represented in the preparation, negotiation, and
execution of this Subscription Agreement by Wilson Sonsini Goodrich & Rosati,
Professional Corporation, counsel to the Company; (c) it understands that the
Placement Agent has been represented by Loeb & Loeb LLP, counsel to the
Placement Agent, and that such counsel has not represented and is not
representing the Subscriber; (d) it has either been represented in the
preparation, negotiation, and execution of this Subscription Agreement by legal
counsel of its own choice, or has chosen to forego such representation by legal
counsel after being advised to seek such legal representation; and (e) it
understands the terms and consequences of this Subscription Agreement and is
fully aware of its legal and binding effect.

    9.12  Expenses of Enforcement.  The Company shall pay all fees and expenses
(including reasonable fees and expenses of counsel and other professionals)
incurred by the Subscriber or any successor holder of Securities in enforcing
any of its rights and remedies under this Subscription Agreement, the Notes, the
Warrants, the Security Agreement or the Registration Rights Agreement.

    9.13  Confidentiality.  The Subscriber agrees that, at all times during the
period ending five (5) business days after the filing by the Company with the
SEC of its next Quarterly Report on Form 10-Q or Current Report on Form 8-K
following the date hereof, it shall keep confidential and not divulge, furnish
or make accessible to anyone, the confidential information concerning or
relating

16

--------------------------------------------------------------------------------

to the business or financial affairs of the Company contained in the Offering
Documents to which it has become privy by reason of this Subscription Agreement.

    9.14  Counterparts.  This Subscription Agreement may be executed in two or
more identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

17

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties have executed this Subscription Agreement as
of the day and year first written above.

--------------------------------------------------------------------------------

Signature of Subscriber  

--------------------------------------------------------------------------------

Signature of Co-Subscriber


--------------------------------------------------------------------------------

Name of Subscriber
[please print]
 


--------------------------------------------------------------------------------

Name of Co-Subscriber
[please print]


--------------------------------------------------------------------------------

Address of Subscriber
 


--------------------------------------------------------------------------------

Address of Co-Subscriber


--------------------------------------------------------------------------------

Social Security or Taxpayer
Identification Number of Subscriber
 


--------------------------------------------------------------------------------

Social Security or Taxpayer Identification
Number of Co-Subscriber


--------------------------------------------------------------------------------

Subscriber's Account Number
at Commonwealth Associates
 
 


--------------------------------------------------------------------------------

Principal Amount of Bridge Note Subscribed For
 
 

    Subscription Accepted:
 
 
INTRAWARE, INC.
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title
 
 


--------------------------------------------------------------------------------

Principal Amount of Subscription Accepted
 
 


--------------------------------------------------------------------------------

Number of Bridge Warrants Subscribed For

18

--------------------------------------------------------------------------------


EXHIBIT A

8% Senior Secured Promissory Note


19

--------------------------------------------------------------------------------


EXHIBIT B

Warrant


20

--------------------------------------------------------------------------------


EXHIBIT C

Registration Rights Agreement


21

--------------------------------------------------------------------------------


EXHIBIT D

Security Agreement and Agency Appointment Agreement


22

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



FORM OF SUBSCRIPTION AGREEMENT
EXHIBIT A 8% Senior Secured Promissory Note
EXHIBIT B Warrant
EXHIBIT C Registration Rights Agreement
EXHIBIT D Security Agreement and Agency Appointment Agreement
